             IN THE UNITED STATES DISTRICT COXJRT FOR
                  THE SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION



SONYA SCOTT-CAMPBELL,


     Plaintiff,

V.                                          CASE NO. CV420-I95


PAUL MOSLEY, TIMOTHY MACKEY,
THOMAS STOKES III, VALERIE
WEST, GSA/ILA EMPLOYERS WELFARE
AND PENSION FUND, INTERNATIONAL
LONGSHOREMEN'S LOCAL 1414
UNION, MARITIME SAFETY
ASSOCIATES, CHARLES HALL, BARRY
GRIFFIN, PASCHAL BEGNAULT,
ESQ., JMA/ILA WELFARE & PENSION
ADMINISTRATORS, WILLIAM
SPELLMAN, ESQ., GEORGIA
STEVEDORE ASSOCIATION, and
NORMAN MASSEY,


     Defendants.




                              ORDER


     Before the Court is the Magistrate Judge's April 13, 2021,

Report and Recommendation {Doc. 7), to which Plaintiff has not

filed objections. After a careful de novo review of the record,

the report and recommendation is ADOPTED as the Court's opinion in

this case.   Therefore,   Plaintiff's   complaint is DISMISSED.   The

Clerk of Court is DIRECTED to CLOSE this case.


     SO ORDERED this          day of June 2021.



                                WILLIAM T. MOORE, JR.
                                UNITED STATES DISTRICT COURT
                                SOUTHERN   DISTRICT OF GEORGIA
